Order entered November 23, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-01366-CV

                           IN RE REGINALD A. NOBLE, Relator
                 Original Proceeding from the Criminal District Court No. 4
                                    Dallas County, Texas
                             Trial Court Cause No. F-0050025-K

                                              ORDER
                            Before Justices Francis, Myers and Schenck

       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. Although we have considered relator’s petition without the prepayment of costs, we

DENY as moot relator’s motion for leave to file his affidavit of indigence. We DENY as

unnecessary relator’s motion for leave to file his petition for writ of mandamus. We ORDER

relator to bear the costs of this original proceeding.


                                                         /s/   MOLLY FRANCIS
                                                               JUSTICE